Citation Nr: 1035732	
Decision Date: 09/21/10    Archive Date: 09/28/10

DOCKET NO.  10-31 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, New 
York


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical 
expenses for treatment provided by Champlain Valley Physicians 
Hospital Medical Center in Plattsburgh, New York, from February 
13, 2010, to March 1, 2010.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The Veteran served on active duty from May 1939 to June 1945.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 2010 decision of the Canandaigua, New York, 
Department of Veterans Affairs (VA) Medical Center (MC). 

In the April 2010 decision, the VAMC had denied payment or 
reimbursement from February 12, 2010, to March 1, 2010; however, 
in a May 2010 decision, it determined that the treatment the 
Veteran had received on February 12, 2010, in the emergency room 
warranted payment or reimbursement.  The Veteran has indicated he 
wishes to continue with the appeal.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


REMAND

The record reflects that the Veteran was hospitalized at 
Champlain Valley Physicians Hospital Medical Center from February 
12, 2010, to March 1, 2010, at which point he was transferred to 
another facility for "further therapy."  As noted above, VA has 
paid or reimbursed the Veteran for the February 12, 2010, 
treatment in the emergency room at the private facility.  The 
Veteran argues that VA should pay or reimburse him for the entire 
hospitalization (to March 1, 2010).

The record reflects that the reason the VAMC denied payment or 
reimbursement after February 12, 2010, was because it had 
determined the Veteran was stable and could have been transferred 
to a VA facility.  There is no documentation in the file to show 
upon what basis the VAMC determined that (1) the Veteran was 
stable and (2) VA facilities were available.  Thus, the Board 
will request that the VAMC obtain copies of all Social Worker 
progress notes and/or reports of contact generated by the VAMC 
dating from February, 1, 2010, through the March 1, 2010.  
Further, the Board will request that the VAMC obtain any reports 
of contact (located either in VISTA e-mail communications and/or 
in CPRS) generated by the facility Utilization Review Nurse 
pertaining to the Veteran's transfer/admission request, for the 
same date range: February 1, 2010, through March 1, 2010. 

Finally, it must be noted that the April 2010, decision denying 
the claim in its entirety is not in the claims file.  A copy of 
the decision should be associated with the claims file so that 
the Board has all relevant records.  

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all Social Worker progress 
notes and/or reports of contact generated by the 
VAMC dating from February, 1, 2010 through the 
March 1, 2010.  Also obtain any reports of 
contact (located either in VISTA e-mail 
communications and/or in CPRS) generated by the 
facility Utilization Review Nurse pertaining to 
this Veteran's transfer/admission request, for 
the same date range: February 1, 2010 through 
March 1, 2010.

2.  Associate with the claims file the April 2010 
decision that denied the Veteran's claim for 
payment or reimbursement.

3.  Thereafter, readjudicate the claim of 
entitlement to payment or reimbursement of 
unauthorized medical expenses for treatment 
provided by Champlain Valley Physicians Hospital 
Medical Center in Plattsburgh, New York, from 
February 13, 2010, to March 1, 2010.  If the 
decision remains adverse to the Veteran, he and 
his representative should be furnished a 
supplemental statement of the case and afforded a 
reasonable period of time within which to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

